Opinion issued October 25, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00940-CV
                           ———————————
       IN RE ERIC BROWN AND ROSALIND A. BROWN, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On October 9, 2012, relators, Eric Brown and Rosalind A. Brown, filed a

petition for writ of mandamus, asking this Court to direct respondent* to dismiss




*
      This proceeding arises out of In the Interest of A. B., a Child, No. 12-DCV-
      197,806, in the 387th District Court of Fort Bend County, Texas, the Honorable
      Robert J. Kern, presiding. However, the respondent here is the Honorable Eric
      Andell, visiting judge.
the case below on the ground that respondent lacks authority to make rulings in the

case. See TEX. R. APP. P. 52. Relators have filed a motion to dismiss the petition.

      Accordingly, we grant the motion and dismiss the petition for writ of

mandamus. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2